Citation Nr: 1129992	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to demonstrate that the character of the appellant's discharge, for a period from May 1976 to June 1978, does not constitute a bar for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The appellant served on active duty from May 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant case was previously remanded by the Board in May 2010 for additional development.  Specifically, the Board determined that VA's duty to notify had not been satisfied, and also observed the appellant had submitted an application to the Navy Board for Correction of Naval Records (NBCNR) requesting that his character of service be corrected. 

On remand, the Board observes the Veteran was provided sufficient notice regarding his claim.  However, while the AOJ submitted requests through the Joint Services Records Research Center's (JSRRC) PIES system, no attempt was made to directly contact the NBCNR.  In this regard, the Board observes December 2006 correspondence from the NBCNR notes the Veteran submitted an application for correction of his military record.  Further, the Board notes that ultimate disposition of the Veteran's application to the NBCNR could prove integral to the instant claim.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1. Directly request from the Department of the Navy Board for Correction of Naval Records any determination with respect to the appellant's August 2006 Application for Correction of Military Record.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


